Case 3:18-cv-07354-WHA Document 173-27 Filed 11/21/19 Page 1 of 7




                 EXHIBIT 25
              Case 3:18-cv-07354-WHA Document 173-27 Filed 11/21/19 Page 2 of 7


    Message
   From:          Smith, Juliann K. [/O =WELLS FARGO & CO. /OU= WFB1 /CN= RECIPIENTS /CN= JSMITH5]
   Sent:          1/13/2014 10:17:14 AM
   To:            Brown, Tiffany N. (FORT MILL) [/O =WELLS FARGO & CO. /OU= WFB1 /cn= Recipients /cn= N505908]
   Subject:       FW: 140108 Customer Impact Steering Committee - Daily Call 1551, 1552
   Attachments:   140108 CIT Meeting Minutes 1551 1552.doc



   Invite 1552


    From: Customer Impact - Mtg Servicing
    Sent: Wednesday, January 08, 2014 6:02 PM
    To: Customer Impact - Mtg Servicing; Law, Rhonda J.; Jaurigue, Donna R.; Sullivan, Ryan M.; Piccirilli,
    Steve; Varner, Miranda L.; Webb, Brandon P.; Guttry, Tammy A.; Marko, Tony; Brewer, Tim R; Beard, Mary
    Ann; Currey, Bill; Hosek, Cathy S.; West, Rita; Puccio, Jasper W.; Pinkerton, William J.; Platte, Tricia;
    McCauley, Beth; Lees, Kathy; Fosse, Lori A.; Goldsberry, Stacey M.; Banwart, Jerald; Shaffer, Wendy;
    Heil, Matthew T.; Hurst, Margaret; Lippold, Mary E.; Bahlmann, Danielle R.; Miller, Joseph R.; Stefanov,
    Hannah R.; Stein, Kedesh J.; Whittaker, Todd; Giroux, Chelsea D; Quillen, Toni B.; Siemonsma, Rahn M;
   Garland, Darcy; Petersen, Timothy J.; Bell, Yvette; Georgescu, Natasha I; zuniga, Sharon D.; Baumert,
    Charles F.; Farrow, Heather A.; See, Mark A; Blanchard, Denise A.; Coakley, Craig; Franske, Dave M.;
    Northagen, Mike L; Pollak, Brian L.; Bayag, Dane F.; Porter, Alton W.; Montgomery, Tony J; Mumma, Souane;
    Prebeck, Randy J.; Armstrong, Ann M.; Solis, Sylvia; Skapinakis, Jacquelyn M.; Ettinger, Eileen G.;
    Henny, John X.; Murray, Kelvin M.; Phillips, Christa 0.; Burke, Theresa; Eller- Jordan, Nicole; Biersach,
   Jela; Bondarenko, Sandy K; Reeder, Mary C; Melendez, Eliza; Cox, Kirk; Malke, Charity A.; Cooke, Jamie S.
    (Ft. Mill -Mtg); Massey, Christine E.; Garcia, Sharon S; Renner, Kelli S.; King, Sarah; Russell, J R;
   Grosse, James S.; zz.Schwartze, Barry; Wilson, Laura R.; zz.Winter, Dawn; Heath, Brandon; Cirilo, Maria;
   Indiciani, Brett; Loalbo, Jason; Canales, Leticia V; Batchelor, Sue R; Ross, Bethanne R; Anderson,
   Leeann; Broich, Melanie J.; Canada, Serra M; Carrell, Corey; Washburn, Patty A; Herrera, Diana D; Stain,
   Tacora; Baker, Lakesha D.; Johnson, Susie; Mercado, Tammy L.; Phung, Nhan; Simmers, Karina L.; Froehle,
   Michelle L; Peck, Kelly M; Knode, Sandra; Bishop, Hiedi A.; Coenen, Tami; Cooper, Diane B.; Daniele,
   David A.; Gaines, Tammy; Handelman, Brett M.; Harkness, Naomi; Hess, Harley R.; Hoff, Paul J.; Tiska,
   Christy; Domek, Mark D; Hong, Phong; Caster, Lorri; Chance, Shelly A.; Garrett, Jasen; Gillispie, Timothy
   J.; Howell,          C.; Nadeau, Brian M.; Schirm, Kristin; Celsi, Lori J; Chambers, Jodi L; Cramer,
   Tiffany; Fowler, Chad E; Jackson, Veronica L; Nesvig, Eric; Schamp, Jan; Simpson, Roger; soderholm, Tim
   A; Sanchez, Celeste G; Mcdonald, Tonya K.; slinde, Kathleen; Prohaska, Tracy; Marren, Mary; Ritzman,
   William (Bill); Sebold, Richard J.; Vernon, Ryan; white, Casey C.; Nicolella, Louis; Klein, Garrett;
   Lemna, Sarah C.; Shelley, Sam C.; Barikor, Kate L.; Crockett, Beverly; Hellman, Patrick J.; Hoffman,
   Jeff; Johnson, Jason R. (PC); skurdal, Sara; Anderson, Amanda L; Chatterton, Cheryl A; Farias, Carl;
   Hemphill, Susan A.; Hitchcock, Bobbi L.; Jones, Melissa R; Larsen, Brady J.; Magabo, Katherine;
   Moczygemba, Jeremy; Morrison, Ashley; Nelson, Traci L; Price, Matthew L; Scott, Swantje B.; Waisted,
   Kimber L.; Ware, Sierra T.; Workman whipple, Cynthia; Leo, Jody; Slaughter, Lorna; Sturm, Jason; Buzzoni,
   John; Hamilton, Karyn D; McCauley, Molly; Russell, Heather R.; Erickson, Beth J.; Furnal, Candice; Janni,
   John; Ketchum, Jeffrey; Marita, Elizabeth A.; Mason, Karol A.; Mejia, Shelley M.; Parker, Laura; Roberts,
   Tammy; Shedd, Linda K.; Sotomayor, Robert L; Boyle, Lisa; Drayton, Kimberlee A.; Scaglione, Lori K;
   Scott, Brenda; Smith, Chad; Nelson, Cody L; Roethler, Jennifer L; Whitt- Potter, Leesa; Atkinson, Jim L.;
   Bell, Carmen; Bosman, Richelle E; Boulware, Christine E; Chica, Mike; Diaz de leon, David; Ferguson,
   Michelle; Field, Mark; Grunder, Connie; Larson, Lynn J.; Maus, Nicholas P.; Mills, Connie; Molloy,
   Patrick J; Ramirez, Natalie A; Wright -Grabatin, Tracey; Alvarado, Frank; Cannady, Annette; Garcia,
   Stephanie L; Gruye, Isadora M; Hernandez, Annie S; Hohenstern, Kimberly; Joy, Linda; Koppe, Jeanne;
   Kuntze, Robert M.; Blankenship, Terri; Cohn, Bonnie; Medlock, Leah; Smith, Ree; Starliper, Liz; Trumbull,
  Tracey; Hannan, Merrilee; Nikkel, Scott E.; Allen, Ana; Chavez, Albert A; Finney, Deborah A.; Goodwin,
   Hope S.; Hernandez, Mario A.; Horner, David K.; Mathews, Vonda L.; Mcfadden, Dana; Porter, Tammy M.;
   Pranke, Nicole J.; Singh, Sandeep M.; Thoma -Ball, Joanne M.; West, Stacy L; Zurn, Carol A; Hommes,
   Jeffrey J; Haber, Kevin P.; McDonald, Marcia L.; Argyros, Maagen; Craig, Bonnie J; Goodson, Christopher
  D.; Zuraff, Timothy P.; Marlett, Beverly A.; Rose, Alan P.; Konen, Holly; Hemler, Lynette K.; Holiday,
  Michelle D.; Ryan, Sharon K.; Swallow, Pam H; Regan, Brett w; Almendinger, Karen A.; Altaf, Sultana F.;
  Boyd, Tamara; Brown, Todd K - Compliance Services; Carroll, Cheryl; Dietz, Brian P. (RECOR); Eldridge,
  Venetia M.; Fisher, Nancy L.; Fleener, Safiye M.; Hayden, Lorraine; Heidemann, Judd L; Kelley, Tony C.;
  Knowles, Kay S.; Kroska, Joe M; Kunzman, Susan L.; Noblitt, Jeffrey S.; Quaintance, Sara D; Samaniego,
  Alex R; Sanders, Henry; Schroer, Selina; Smith -Romero, Erin E; Vernon, Candi; Wadsley, Nancy L.; Wieber,
  Linda; Goeden, Lanaya; Jamison, Eric R; Blonigan, Cynthia; Branch, Janet L.; Gardner, Kellie S.; Mccarty,
  Karen; Rees, Kristine K (Legal); Robinson, Sally; Powers, Mary K. (LEGAL); Shanks, Casey L.; Grissom,
  George; Wellendorf, Brian L; Lowery, Rochelle; Taltoan, Rhianna; Baucom, Joel R.; Coffin, Christie M.;
  Flores, Nicole; Horrigan, Thomas J.; Kent, Jordan M; Otten, Kevin M.; Prondecki, Coby; Quick, Kylene A.;
  Van Ness, Joel; Mueller, Barbara C.; Rodriguez, Anthony E. (ORM); Wilson, Derek; Butler, Stephanie J.;
  Nicoletti, Kelly; Smith, Juliann K.; Brich, Monica M; Crawford, Susan M; Harvey -Smuk, Kristin A.; Mast,
  Heather M.; McCord, Susanne; Riem, Karl; Stafford, Aaron; Cassity, Melissa A; Coffey, Margaret; Farrell,
  Thomas P; Ford, Susan H; Golden, Tamara S.; Krohn, Connie; Larson, Brent S.; Nienow, Patricia A.;
  Pokorny, Emmett J; Walker, Kara L; Wallace, valorie Y.; Yorkey -Peters, Lisa L.; Boggs, Bobbi J.; Guzman,




                                                                        EXHI          1)110.
CONFIDENTIAL                                                                                         WF_HERNANDEZ_00000471
                                                                            IGIàb
                                                                          RPR, CRR, CCRR, CSR
              Case 3:18-cv-07354-WHA Document 173-27 Filed 11/21/19 Page 3 of 7


 Alejandra; Hutchins, Sarah; Keeney, Tonya L.; Naberhaus, Christina L; Ksiazak, Marianne; Dirgins,
 Elizabeth A.; Riddle, Diane M; Skilling, Sharon; vaske, Lori; Vopatek, Mark; Branch, Catrina; Hayes, Kim;
 Brown, Tiffany N. (FORT MILL); Jackson, Marc C; WHITE, COURTNEY L; Christy, Mary C; Evans, Shea; Cloud,
 Melissa T.; Gallagher, Stacey; Wegner, Bonnie; Myers, Angel; Beitelspacher, Elaine M.; McGarry, Brian A;
 Widlund, Jessica J.; Hussmann, Robert L; Ables, James; Glenn, Jessica; Poindexter, Heather; Bostic,
 Elexia L.; Cadena, Mary L; ward, Dawn; Wayne, Thomas
 Cc: Rethwisch, Marc D.; Reed, David; Rittenhouse, Ronnie; Frickenstein, Matthew
 Subject: 140108 Customer Impact Steering Committee - Daily Call 1551, 1552


 Attached please find the meeting minutes from today's call:


 Thank you!

  Customer Impact Team




CONFIDENTIAL                                                                        WF_HERNANDEZ_00000472
           Case 3:18-cv-07354-WHA Document 173-27 Filed 11/21/19 Page 4 of 7

                   Date: January 8, 2014                                    Customer Impact Team Meeting
        HOME       Time: 3:30 - 4:OOpm Central
                                                                            Call In Number: 1- 888 -549 -3557
        MORTGAGE   Facilitator: Candi Furnal                                       Access Number: 9329712#
                   Note Takers: Angie Schmaltz, Linda Shedd, Candi Furnal




                                                 Internal Use



CONFIDENTIAL                                                                 WF_HERNANDEZ_00000473
                     Case 3:18-cv-07354-WHA Document 173-27 Filed 11/21/19 Page 5 of 7

  Bus. Dev. & Acq                  Default                         Default (cont'dì                      Customer Operations                 [ FORMCHECKBOX ] Garrett Klein
                                   [ FORMCHECKBOX ] Aaron           [ FORMCHECKBOX ] Monica Brich        [FORMCHECKBOX] Annie                [ FORMCHECKBOX ] Jason R. John
  [FORMCHECKBOX]Jan                                                 [ FORMCHECKBOX ] Nicole Flores                                           [ FORMCHECKBOX ] Jeff Hoffman
                                   Stafford                                                               Hernandez (512)
  Schamp (Compliance)                                               [ FORMCHECKBOX ] Phong Hong
                                   [ FORMCHECKBOX ] Albert                                                 [ FORMCHECKBOX ] Beth             [ FORMCHECKBOX ] Jessica Widl
  [FORMCHECKBOX]Bill                                                [ FORMCHECKBOX ] Rhianna                                                 [ FORMCHECKBOX ] Kimberlee Dr
                                   Chavez                                                                 McCauley (Cash)
  Ritzman (SA)                                                      Taltoan
                                   [ FORMCHECKBOX ] Amanda                                                 [ FORMCHECKBOX ] Bill Pinkerton   [ FORMCHECKBOX ] Mary Christy
    [ FORMCHECKBOX ] Brandon                                        [ FORMCHECKBOX ] Rochelle
                                   Anderson                                                                [FORMCHECKBOX j Brenda Scott      [ FORMCHECKBOX ] Kara Walker
   Webb (Inv Serv)
                                   [ FORMCHECKBOX ] Amy Silver      Lowery                                 (Compliance)                      [ FORMCHECKBOX ] Kate Barikor
    [ FORMCHECKBOX ] Candice                                        [ FORMCHECKBOX ] Sandeep
                                   [ FORMCHECKBOX ] Ana Allen                                              [ FORMCHECKBOX ] Brian            [ FORMCHECKBOX ] Kim Bertrand
   Wilczewski                      [ FORMCHECKBOX ] Ann M           Singh                                  McGarry                           [ FORMCHECKBOX ] Leah Medlocl
    [ FORMCHECKBOX ] Casey                                          [ FORMCHECKBOX ] Sarah King
                                   Armstrong                                                               [ FORMCHECKBOX ] Brian            [ FORMCHECKBOX ] Lisa Yorkey -]
   White (SA)                                                       [ FORMCHECKBOX ] Sharon Zuniga
                                   [ FORMCHECKBOX ] Ashley                                                 Nadeau                            [ FORMCHECKBOX ] Maggie Coll
    [ FORMCHECKBOX ] Christy                                        [ FORMCHECKBOX ] Sierra Ware
                                   Morrison                                                                [FORMCHECKBOX ] Carmen Bell       [ FORMCHECKBOX ] Mike Nottke
    Tiska                                                            [ FORMCHECKBOX ] Stacy West
                                   [FORMCHECKBOX]Barb                                                      [ FORMCHECKBOX ] Chad Smith       [ FORMCHECKBOX ] Melissa Cassi
    [ FORMCHECKBOX ] David                                           [ FORMCHECKBOX ] Stacy
                                   Mueller                                                                 (Compliance)                      [ FORMCHECKBOX ] Pat Hellman
    Daniele (SA)                                                    Gallagher
                                    [ FORMCHECKBOX ] Bobbi                                                 [ FORMCHECKBOX ] Christa          [ FORMCHECKBOX ] Patricia Niel
    [ FORMCHECKBOX ] Donna                                           [ FORMCHECKBOX ] Stephanie
                                   Hitchcock                                                               Phillips (Cash)                   [ FORMCHECKBOX ] Rita West
    Jaui gue                                                        Butler
                                    [ FORMCHECKBOX ] Brian                                                 [FORMCHECKBOX] Christine          [ FORMCHECKBOX ] Sam Shelley
    [ FORMCHECKBOX ] Eric Nesvig                                     [ FORMCHECKBOX ] Steve Piccirilli
                                   Wellendorf                                                              Boulware(512 C /Ops)              [ FORMCHECKBOX ] Sara Skurdal
    [ FORMCHECKBOX ] Harley                                          [ FORMCHECKBOX ] Sue Batchelor                                          [ FORMCHECKBOX ] Sarah Hutchic
                                    [ FORMCHECKBOX ] Brady J                                               [FORMCHECKBOX ] Christine E
    Hess (SA)                                                        [ FORMCHECKBOX ] Susan
                                 'n                                                                        Massey                            [ FORMCHECKBOX ] Susan Ford
    [FORMCHECKBOX ] James S
                                    [ FORMCHECKBOX ] Brandon        Crawford                               [ FORMCHECKBOX ] Cody Nelson      [ FORMCHECKBOX ] Souane Mum:
    Grosse                                                           [ FORMCHECKBOX ] Susan
                                 h                                                                         (BO)                              [ FORMCHECKBOX ] Tamara Gob
    [ FORMCHECKBOX ] Jamie S
                                    [ FORMCHECKBOX ] Brett          Hemphill (Loss Mitt)                   [ FORMCHECKBOX ] Connie           [ FORMCHECKBOX ] Terri Blanken
    Cooke                                                            [ FORMCHECKBOX ] Susanne
                                   Handelman                                                               Gronder (Year End)                [ FORMCHECKBOX ] Tom Farrell
    [ FORMCHECKBOX ] Jason                                          McCord
                                    [ FORMCHECKBOX ] Brett                                                 [FORMCHECKBOX ] Connie Mills      [ FORMCHECKBOX ] Tony J Mon
    Garrett                                                          [ FORMCHECKBOX ] Swantje Scott
                                    Indiciani                                                              (OLLW)                            [ FORMCHECKBOX ] Tony Rodrit
    [ FORMCHECKBOX ] Jodi                                            (512 Coll)
                                    [ FORMCHECKBOX ] Brett                                                 [FORMCHECKBOX ] Corey             [ FORMCHECKBOX ] Tonya Keene-
 abers                                                               [ FORMCHECKBOX ] Tami Coenen
                                    Simpson                                                                Carrell                           [ FORMCHECKBOX ] Valorie Wal
    [ FORMCHECKBOX ] Justin
                                    [ FORMCHECKBOX ] Carol Zurn      [ FORMCHECKBOX ] Tammy Porter         [ FORMCHECKBOX ] David Diaz       Home Equity
 ;r (Inv Serv)                      [ FORMCHECKBOX ] Carl Farins     [ FORMCHECKBOX ] Tiffany                                                [ FORMCHECKBOX ] Alan Rose (H
    [ FORMCHECKBOX ] Kelly Peck                                                                            de loon (512 C /Ops)
                                    [ FORMCHECKBOX ] Casey           Brown                                 [FORMCHECKBOX ] Elizabeth         [ FORMCHECKBOX ] Bev Marlett (
    [ FORMCHECKBOX ] Kristin                                         [ FORMCHECKBOX ] Todd
                                    Shanks                                                                 Dirgins                           [ FORMCHECKBOX ] Bethanne R R
    Schirm (Inv Serv)
                                    [ FORMCHECKBOX ] Catrina         Whittaker (FC&BK)                     [FORMCHECKBOX] Frank              [ FORMCHECKBOX ] Bonnie Craig
    [ FORMCHECKBOX ] Lisa                                            [ FORMCHECKBOX ] Traci Nelson
                                    Branch                                                                 Alvarado                          [ FORMCHECKBOX ] Christopher C
    McCusker                                                         [ FORMCHECKBOX ] Tim
                                    [FORMCHECKBOX]Chad                                                     [FORMCHECKBOX] Gordon             [ FORMCHECKBOX ] Darcy Garla
    [ FORMCHECKBOX ] Lori Celsi
                                    Fowler                           Soderholm                             Workman (OLLW)                    [ FORMCHECKBOX ] Holly Konen
    IFORMCHECKBOX ]Lorri                                             [ FORMCHECKBOX ] Tom Horrigan
                                    [ FORMCHECKBOX ] Charles                                               [FORMCHECKBOX ] Heather           [ FORMCHECKBOX ] Jela Biersacl
    Caster (InvServ)                                                 [ FORMCHECKBOX ] Toni B
                                    Baumert                                                                Russell (Cash)                    [ FORMCHECKBOX ] John Buzzor
    [ FORMCHECKBOX ] Lou
                                    [ FORMCHECKBOX ] Chelsea D       Quillen                               [ FORMCHECKBOX ] Jason Sturm      [ FORMCHECKBOX ] Kevin Habet
    Nicolella (SA)                                                   [ FORMCHECKBOX ] Tonya
                                    Giroux                                                                 (Cash)                            [ FORMCHECKBOX ] Kimber Wal
    [ FORMCHECKBOX ] Mary                                            McDonald
                                    [FORMCHECKBOX]Cheryl                                                   [ FORMCHECKBOX ] Jennifer         [ FORMCHECKBOX ] Maagen Arg
    Marren (SA)                                                      [ FORMCHECKBOX ] Vonda
                                    Chatterton                                                             Roethler (EO)                     [ FORMCHECKBOX] Marcia McDc
    [ FORMCHECKBOX ] Matthew
                                    [ FORMCHECKBOX ] Christie        Mathews                               [FORMCHECKBOX ] Jerald            [ FORMCHECKBOX ] Michelle He
    Howell                                                           RECOR- (Rotation)
                                    Coffin                                                                 Banwart                           [ FORMCHECKBOX ] Nicole Eller
    [ FORMCHECKBOX ] Miranda                                         [ FORMCHECKBOX ] Alex
                                    [ FORMCHECKBOX ] Coby                                                  [ FORMCHECKBOX ] Jim Atkinson     [ FORMCHECKBOX ] Pam Swallo'
    Varner ( InvServ)
                                    Prondecki                        Samaniego                           L Vendor)                           [ FORMCHECKBOX ] Rahn Siemon
    [ FORMCHECKBOX ] Naomi                                           [ FORMCHECKBOX ] Bonnie Cohn
                                    [ FORMCHECKBOX ] Courtney                                               [FORMCHECKBOX ] Jody Leo         [ FORMCHECKBOX ] Sharon Ryas
    Harkness                                                         [ FORMCHECKBOX ] Brett Regan
                                    White                                                                  (Cash)                             [ FORMCHECKBOX ] Theresa Bur
    [ FORMCHECKBOX ] Paul Hoff                                       [ FORMCHECKBOX ] Brian Dietz
                                    [ FORMCHECKBOX ] Cynthia                                                [FORMCHECKBOX] Karyn             [ FORMCHECKBOX ] Tim Petersen
    [ FORMCHECKBOX ] Richard                                         [ FORMCHECKBOX ] Candi Vernon
                                    Workman Whipple                                                        Hamilton (Cash)                   Legal
    Sebold (SA)                                                      [ FORMCHECKBOX ] Celeste
                                    [ FORMCHECKBOX ] Dana                                                   [FORMCHECKBOX] J R Russell       [ FORMCHECKBOX ] Cindy Bloni
    [ FORMCHECKBOX ] Roger
                                    McFadden                         Sanchez (512 ORC)                      [FORMCHECKBOX] Lease Whitt-
    Simpson                                                                                                                                  [ FORMCHECKBOX ] Jan Branch
                                    [ FORMCHECKBOX ] Danielle        [ FORMCHECKBOX ] Cheryl Carroll       Potter
     [ FORMCHECKBOX ] Ruth                                                                                                                   [ FORMCHECKBOX ] Karen McCs
                                    Bahlmann                         [ FORMCHECKBOX ] Eric Jamison          [FORMCHECKBOX ] Linda Joy
    Kovalski                                                                                                                                 [ FORMCHECKBOX ] Kellie Garda
                                    [ FORMCHECKBOX ] David           [ FORMCHECKBOX ] Erin Smith -          (512)
     [ FORMCHECKBOX ] Ryan M                                                                                                                 [ FORMCHECKBOX ] Kristine Ree
                                    Homer                            Romero                                 [FORMCHECKBOX] Lisa Boyle        [ FORMCHECKBOX ] Mary K Pou
    Sullivan                                                         [ FORMCHECKBOX ] Henry Sanders
                                    [ FORMCHECKBOX ] Deborah                                                (Compliance)                     [ FORMCHECKBOX ] Sally Robin:
     [ FORMCHECKBOX ] Ryan                                           (512 -pmts)
    Vernon (SA)
                                    Finney                                                                  [FORMCHECKBOX ] Lisa Morita      Alaska Customer Operations
                                    [ FORMCHECKBOX ] Derek           [ FORMCHECKBOX ] Jacquelyn             (Compliance)
     [ FORMCHECKBOX ] Sandra                                                                                                                 [ FORMCHECKBOX ] Karina Sininsi
                                    Wilson                           Skapinakis                             [FORMCHECKBOX] Liz Starliper     [ FORMCHECKBOX ] Michelle Froi
    Knode                                                            [ FORMCHECKBOX ] Jeffrey Noblitt
                                    [FORMCHECKBOX]Diane                                                     [ FORMCHECKBOX ] Lori Fosse      [ FORMCHECKBOX ] NhanPhung
     [ FORMCHECKBOX ] Shelly                                         [ FORMCHECKBOX ] Joe Kroska
                                    Cooper                                                               ipliance)                           [ FORMCHECKBOX ] Rhonda Law
    Chance                                                           [ FORMCHECKBOX ] Judd
                                    [ FORMCHECKBOX ] Eliza                                                  [FORMCHECKBOX ] Lori             [ FORMCHECKBOX ] Susie Johnsor
     [ FORMCHECKBOX ] Sharon S
                                    Melendez                         Heidemann                           lione (Compliance)                  [ FORMCHECKBOX ] Tammy Mere
     Garcia                                                          [ FORMCHECKBOX ] Karen
                                     [ FORMCHECKBOX ] Eileen                                                 [ FORMCHECKBOX ] Loma           Other Attendees
     [ FORMCIIECFBOX ] Tammy                                         Almendinger
                                    Ettinger                                                             ;hier (Cash)                        [ FORMCHECKBOX ] Lisa Boyle
     Gaines                                                          [ FORMCHECKBOX ] Kay Knowles
                                     [ FORMCHECKBOX ] George                                                 [ FORMCHECKBOX ] Lynn Larson    [ FORMCHECKBOX ] Robert Hussa
     [ FORMCHECKBOX ] Tammy
                                    Grissom                          [ FORMCHECKBOX ] Lanaya             r End)                              [ FORMCHECKBOX ] Chelsea Quin
     Guttry                                                          Goeden
                                     [ FORMCHECKBOX ] Hannah                                                 [ FORMCHECKBOX ] Mark Field     [ FORMCHECKBOX ] Tim Wallace
     [ FORMCHECKBOX ] Tiffany                                        [ FORMCHECKBOX ] Linda Wieber
     Cramer
                                     Stefanov                                                                [FORMCHECKBOX ] Matthew T       [ FORMCHECKBOX ] Dawn Ward
                                     [ FORMCHECKBOX ] Heather        [ FORMCHECKBOX ] Lorraine            (OOP)                              [ FORMCHECKBOX ] Patty Washbu
     [ FORMCHECKBOX ] Tim                                            Hayden
                                    Farrow                                                                   [FORMCHECKBOX ] Melanie         [ FORMCHECKBOX ] Thomas Way
     Brewer (SA)                                                      [ FORMCHECKBOX ] Marc C
                                     [ FORMCHECKBOX ] Heather                                            .h                                  [ FORMCHECKBOX ] Elexia Bostic
     [FORMCHECKBOX]Tim                                               Jackson
                                    Mast                                                                    [ FORMCHECKBOX ] Merrilee        [ FORMCHECKBOX ] Kimberly Bre
     Gillespie (Inv Serv)                                             [ FORMCHECKBOX ] Marc
                                     [ FORMCHECKBOX ] Heather                                            tan (OOP)
     [FORMCHECKBOX]Tony                                              Rethwisch
                                    Poindexter                                                              [ FORMCHECKBOX ] Michelle
     Marko                                                            [ FORMCHECKBOX ] Melissa
                                     [ FORMCHECKBOX ] Hiedi                                               uson (Year End)
     [ FORMCHECKBOX ] Tracy
                                    Bishop                           Cloud                                  [FORMCHECKBOX ] Mike Chica
     Prohaska                                                         [ FORMCHECKBOX ] Nancy Fisher
                                     [ FORMCHECKBOX ] Hope                                                  [ FORMCHECKBOX ] Molly
      [ FORMCHECKBOX ] Veronica                                       [ FORMCHECKBOX ] Nancy
                                  twin /ORC Bank                                                          auley (Cash)
     Jackson                                                         Wadsley
                                     [ FORMCHECKBOX ] Jason                                                 [ FORMCHECKBOX ] Natalie
   Business Integration                                               [ FORMCHECKBOX ] Natasha I
   [ FORMCHECKBOX ] Angie
                                  bo                                                                      irez (Year End)
                                       [ FORMCHECKBOX ] Jasper        Georgescu                             [ FORMCHECKBOX ] Nick Maus
   Schmaltz                                                           [ FORMCHECKBOX ] Safiye Fleener
   [ FORMCHECKBOX ] Beth
                                  io                                                                        [FORMCHECKBOX ] Patrick
                                       [FORMCHECKBOX]Jeff             [ FORMCHECKBOX ] Sandy              oy (512 Cust Op)
   Erickson                                                        larenko
                                       Hommes                                                               [FORMCHECKBOX ] Randy
   [ FORMCHECKBOX ] Candi                                             [ FORMCHECKBOX ] Sarah Lemna
                                       [ FORMCHECKBOX ] Jeremy                                            sck
   Fumal (CIT)                                                        [ FORMCHECKBOX ] Sara
   [FORMCHECKBOX]Jeff
                                       Moczygemba                                                           [ FORMCHECKBOX ] Ree Smith
                                       [ FORMCHECKBOX ] Joanne        Quaintance                            [ FORMCHECKBOX ] Richelle
   Ketchum (CIT)                                                      [ FORMCHECKBOX ] Selina Schroer
                                       Thoma -Ball                                                        nan (Year End)
   [ FORMCHECKBOX ] John Janni                                        [ FORMCHECKBOX ] Sultana Altaf
                                       [ FORMCHECKBOX ] Joel                                                [FORMCHECKBOX ] Scott Nikkel
   [ FORMCHECKBOX ] Karol
                                       Baucom                         (512pyoff /sttmts)                 >)
   Mason                               [ FORMCHECKBOX ] Joel Van      [ FORMCHECKBOX ] Susan
   [ FORMCHECKBOX ] Kathy Lees                                                                             [ FORMCHECKBOX ] Serra Canada
                                       Ness                           Kunzman                              [FORMCHECKBOX ] Stacey
   (CIT)                                                              [ FORMCHECKBOX I Sylvia Solis
   r nnoi.   Arrrrvrvnnv t T           [ FORMCHECKBOX ] John                                             sherry (Cmnlneel
CONFIDENTIAL                                                                                                                     WF_HERNANDEZ_00000474
               Case 3:18-cv-07354-WHA Document 173-27 Filed 11/21/19 Page 6 of 7

    The Customer Impact Incident Tracking Number is: 1551
    Reported By: Dawn Ward Phone: 803 -396 -6800
    Reported By Email: [ HYPERLINK " mailto :dawn.ward @wellsfargo.com" ]
    Department: Loss Mitigation
    Sr Manager: Bockenstedt, Randy
    Contact Name: Dawn Ward Phone: 803 - 396 -6975

    Loan Count:
    Clients: 106, 472, 591, 685, 708, 936

   Description
   Prequalification and CIP packages were mailed to customer providing invalid dates to return documents on files that are removed or
   suspended from foreclosure with a U20 actual date.

   Corrective Action
   TOG/BA team notified to correct issue. Report being generated to identify impacted loans

   Proposed Solution
   Send a new letter to the customer advising of the appropriate date that documents are due by.



   Meeting Minutes
   Questions /Answers / Comments
              CFPB changes notifying customer of dates at least 10 days prior to sale date, packages contained incorrect
                dates
                May be no impact, or less than 20 loans may have had the letters with incorrect dates sent
                Date was less than what should have been allowed - picked up old U20 dates
                No FC were completed due to this error
                Solution - if customers are impacted a new letter can be sent to notify the customer of the correct dates and
                also call the customer explaining the issue and that they will receive a new letter
                Initial letter sent did not provide the correct date and they will have additional time to return the documents
                This occurred on 1/6/14 with new CFPB changes
                Waiting to see if the letters have been sent to provide affected loans
                Pre -qualification letter of what documents to send and when
               No BK loans, only initial HAMP pre -qualification
               No FHA impact, no VA impact, no client 106 impact
               No an investor impact - file is still active, still providing the customer the time needed to return financial
               documentation for mod review to begin
               Fixing this problem today - will no longer look at the U20, only look at active dates
               Another letter will be sent indicating the correct date and will include additional time to provide the docs
               No impact to the 1/6/14 run - the ones impacted may still be able to be pulled prior to mailing
               Cause of the issue are the changes to the CFPB requirement to notify customers of the timeframe to provide
               documents
               Should know by 1/9/14 if the 20 loans have been impacted - Dawn will provide the list once identified
               It will take 24 - 48 hours to create the new letters
             Will have a couple of people making the phone calls to the customers letting them know when to return the
             documentation
  Issue Disposition
  [ FORMCHECKBOX ] Proceed with full Customer Impact Meeting.
  [ FORMCHECKBOX ] Resolve issue with smaller team:
  [ FORMCHECKBOX ] Information only
  Root Cause:
  CFPB changes
                                                             Internal Use


CONFIDENTIAL                                                                                             WF_HERNANDEZ_00000475
              Case 3:18-cv-07354-WHA Document 173-27 Filed 11/21/19 Page 7 of 7

 The Customer Impact Incident Tracking Number is: 1552
 Reported By: Tom Wayne Phone: 919 -852 -9226
 Reported By Email: [ HYPERLINK " mailto :thomas.wayne @wellsfargo.com" ]
 Department: Loss Mitigation
 Sr Manager: Hilzendeger, Perry
 Contact Name: Tom Wayne Phone: 919 -852 -9226

  Loan Count:
  Clients: 106, 708

  Description
  During Default Decisioning Trial Plan analysis by the HPA Decision tool the total recoverable fees may have been overstated by a
  table of estimated Corporate Advances and State Specific Attorney Fees used for loans in active foreclosure only.

  Corrective Action
  Analysis of 7000+ loans has resulted in a population of 50 loans that require further analysis for impact

  Proposed Solution
  Conduct further analysis for potential remediation of identified population and implement a screening of any in active foreclosure loan
  that fails trial plan affordability for <2% HTI and passes all other eligibility test.



  Meeting Minutes
  Questions /Answers / Comments
             HPA tool is drawing on a table for an estimate of Corp adv and atty fees for active FC loans
             May be overstaing the fees when completing a review
             Have not excluded anyone a trial due to this issue
             Analysis has been conducted of 7000+ loans - 50 need further anyalysis to determine if remediation is needed
             CCR is open #5170 to modify the HPA tool to ask for the specific fees and costs from the attys
             Until that time recommending any loans that fail by less than 2% to see if we have overstated the atty FC fees
             that would have affected the affordability
             Review went back to inception of HPA tool - December 2011
             Unclear if this in only B &P loans, may be GSE                  -¡
             BK also uses this HPA tool - any suspended loans would have the fees accounted for in the Reco fees, so no
             impact
             Client 512 not involved, only 106 and 708
             Any loan that had an HPA fail in active FC that had a declination for HTI of less than 2% will be reviewed
             HAMP and Non -HAMP loans are affected - trial mods only - no final mods
             Additional scrub will be done and list of affected loans will be sent to group by the end of the week
             Can do remediation on loans that have not been foreclosed on - unsure of how to handle loans that have been
             foreclosed
             DEPO team will handle meetings - include the following group in additional meetings: Elexia Bostic,
             Kimberly Brent, Danielle Bahlmann, Mark See, Sierra Ware, Susan Crawford, Tracy Wright -Grabatin, Kim
             Hohenstem, Tracy Trumbull, Kat Megabo, Chelsea Quinn, Lorraine Hayden, Tom Horrigan, Denise Poole -
             Hill, Rhonda Law, Letcia Canales, Kelly Peck, Joel Van Ness, Joe Miller, Robert Hussmann
  Issue Disposition
  [ FORMCHECKBOX ] Proceed with full Customer Impact Meeting.
  [ FORMCHECKBOX ] Resolve issue with smaller team:
  [ FORMCHECKBOX ] Information only
  Root Cause:
  HPA Tool automatically pulls invalid information


                                                               Internal Use



CONFIDENTIAL                                                                                                  WF_HERNANDEZ_00000476
